Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF FLORIDA

                                         “IN ADMIRALTY”

  MARTIN ENERGY SERVICES LLC

  VERSUS                                                CIVIL ACTION NO. ___________

  M/V KIM M. BOUCHARD, bearing Official                 IN ADMIRALTY,
  No. 1257372, her tackle, furniture, apparel,          F.R.C.P. 9(h) AND RULE C
  appurtenances, etc., in rem, and BOUCHARD
  TRANSPORTATION CO., INC., in personam



                                     VERIFIED COMPLAINT

           NOW INTO COURT, through undersigned counsel, comes complainant, Martin Energy

  Services LLC, and for its Verified Complaint against the M/V KIM M. BOUCHARD, bearing

  Official No. 1257372, her tackle, furniture, apparel, appurtenances, etc., in rem (“the Vessel”),

  and Bouchard Transportation Co., Inc., in personam, stating an admiralty and maritime claim

  within this Honorable Court’s admiralty and maritime jurisdiction in accordance with Rule 9(h)

  of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

  Admiralty and Maritime Claims, with respect, alleges upon information and belief as follows:

                                  JURISDICTION AND PARTIES

                                                   I.

           Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal Rules

  of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

  Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2) and (d)

  and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.




  {N3932219.1}
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 8



                                                   II.

           At all material times, plaintiff, Martin Energy Services LLC (hereinafter referred to as

  “Martin Energy”) was and now is a limited liability company organized under the laws of the

  State of Alabama with its principal place of business in Texas, and is doing business within the

  jurisdiction of this Honorable Court.

                                                  III.

           At all material times, defendant, the Vessel, M/V KIM M. BOUCHARD, bearing Official

  No. 1257372, was and still is an articulated pusher tug. The in rem defendant vessel is now or

  will during the pendency of this lawsuit be, upon the navigable waters of Florida, within this

  district and within the jurisdiction of this Honorable Court.

                                                  IV.

           Upon information and belief, defendant, Bouchard Transportation Co., Inc. (hereinafter

  referred to as “Bouchard”) was and now is a Delaware corporation with its principal place of

  business in New York, and is doing business within the jurisdiction of this Honorable Court and,

  at all material times, was and is the registered owner of the Vessel.

                                       FACTS AND CLAIMS

                                                   V.

           Bouchard engaged Martin Energy for the provision of certain necessaries provided to the

  Vessel on September 2 and October 8, 2019, including delivery of diesel fuel, water, and other

  necessaries, and disposal of waste, all of which services were essential to and necessary for the

  operation of the Vessel and accomplishment of its mission. (See Invoice Nos. 609910 and

  629610 for services rendered and associated tickets attached hereto as Exhibit “A”).

                                                  VI.

           The cost of such necessary services amounted to $114,455.00. (Exhibit “A”).

  {N3932219.1}
                                                   2
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 8



                                                 VII.

           Pursuant to Martin Energy’s General Terms and Conditions, as incorporated and

  referenced in the invoice for these services and the terms of the invoice itself (Exhibit “A”),

  Bouchard was required to remit payment on the invoices “within thirty (30) days of the date of

  the invoice.” (See “General Terms and Conditions” attached hereto as Exhibit “B”).

                                                 VIII.

           The General Terms and Conditions also provide that Martin Energy can “impose a late

  payment charge at the rate equal to or lesser of 1.5% per month (which is an annual percentage

  rate of 18%) or the maximum rate permitted by applicable law.” (Exhibit “B,” ¶ 1). The

  agreement provides that Bouchard shall also “be liable for all costs and expenses incurred in

  connection with the collection of [Bouchard’s] account(s), including court costs, collection

  agency fees and reasonable attorney’s fees.” (Id.).

                                                  IX.

           Despite demand, Bouchard failed to remit payment in the amounts owed pursuant to the

  Invoice for the materials and services provided to the Vessel by Martin Energy. (Exhibit “A”).

  Accordingly, under the General Terms and Conditions, Martin Energy is entitled to all costs and

  expenses, including reasonable attorney’s fees, for the prosecution of this lawsuit.

                                                  X.

           Despite numerous amicable demands and upon notice of monies owed by Bouchard

  and/or the Vessel and requests for payment of the aforementioned charges, the debt has not been

  paid. Bouchard is justly indebted to Martin Energy for the damages as aforesaid and as to be

  shown more particularly at trial.




  {N3932219.1}
                                                   3
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 8



                                                   XI.

           Martin Energy is also entitled to a maritime lien against the Vessel, and is legally entitled

  to seize said Vessel pursuant to its rights under the general maritime law and admiralty laws of

  the United States and have it sold to satisfy any judgment which might be rendered in this matter.

  Martin Energy provided goods and services for the Vessel on the order of the owner or a person

  authorized by the owner, which services and personnel constitute necessaries under the Federal

  Maritime Lien Act, 46 U.S.C. §31342 as defined in 46 U.S.C. §31301. Alternatively, Martin

  Energy is entitled to a maritime lien against the Vessel as a result of the breach of the General

  Terms and Conditions, a maritime contract.

                                                   XII.

           Martin Energy further requests that all expenses incurred in the safekeeping of the Vessel

  be declared to be custodia legis expenses, including but not limited to all expenses associated

  with docking the Vessel and maintaining the state of the Vessel following arrest, and that such

  expenses be paid prior to the release of the Vessel or distribution of proceeds of its sale.

                                                   XIII.

           Martin Energy reserves the right to amend any article of this Verified Complaint as facts

  become better known.

                                                  XIV.

           In accordance with applicable Local Admiralty Rules, Martin Energy agrees to hold

  harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities as a

  result of seizing the aforesaid property.




  {N3932219.1}
                                                    4
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 8



           WHEREFORE, complainant, Martin Energy prays:

           1.    For judgment in personam against defendant, Bouchard with interest at the

                 contractually-agreed   rate   and/or   pre-judgment     interest,   expenses,

                 attorney’s fees and costs;

           2.    For process in rem pursuant to Rule C of the Supplemental Rules for

                 Certain Admiralty and Maritime Claims of the Federal Rules of Civil

                 Procedure be issued by the Court against the M/V KIM M. BOUCHARD,

                 bearing Official No. 1257372, her              tackle, furniture, apparel,

                 appurtenances, etc., and that all persons having a claim and interest therein

                 be cited to appear herein and answer, under oath, all and singular matters

                 aforesaid, and that the M/V KIM M. BOUCHARD be seized, condemned

                 and sold to satisfy all amounts owed to Martin Energy, as set forth herein;

           3.    For Judgment in rem, against the M/V KIM M. BOUCHARD in the full

                 amount due as set forth herein, including pre-judgment interest, costs,

                 seizure expenses and all attorney’s fees;

           4.    That any property arrested in this proceeding be sold under the direction of

                 this Court and that the proceeds of the sale be brought into the Court to

                 satisfy all monies owed to Martin Energy as set forth herein;

           5.    That defendants be cited to appear and answer the matters aforesaid; and

           6.    That this Honorable Court grant plaintiff such other and further relief

                 which it may deem just and proper.




  {N3932219.1}
                                                  5
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 8



                                    Respectfully submitted,


                                    /s/ Jerrod M. Maddox
                                    Jerrod M. Maddox (Fla. Bar No. 117820)
                                    Jones Walker LLP
                                    Miami Center, Suite 2600
                                    201 S. Biscayne Blvd.
                                    Miami, FL 33131-4341
                                    305-679-5700
                                    305-679-5710 (fax)
                                    Email: jmaddox@joneswalker.com


                                    AND

                                    ___/s/ Grady S. Hurley___________________
                                    GRADY S. HURLEY (La. Bar #13913)
                                    JEANNE L. AMY (La. Bar #37012)
                                    Jones Walker LLP
                                    201 St. Charles Avenue - 48th Floor
                                    New Orleans, Louisiana 70170-5100
                                    Telephone:     (504) 582-8224
                                    Facsimile:     (504) 589-8224
                                    Email: ghurley@joneswalker.com
                                            jamy@joneswalker.com

                                    Counsel for Martin Energy Services LLC




  {N3932219.1}
                                       6
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 8




                    SOUTHERN                  FLORIDA
Case 0:19-cv-63000-KMW Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 8
